Exhibit 10.1
 
NOTE CONVERSION AGREEMENT
AND EXTENSION


This Note Conversion Agreement (this “Agreement”) is entered into this 3rd day
of April, 2012 by and between GlyEco, Inc., a Nevada corporation (f/k/a Global
Recycling Technologies, Inc.) (the “Company”) and IRA FBO LEOINID FRENKEL,
PERSHING LLC AS CUSTODIAN (the “Payee”).


RECITALS


Company and Payee are parties to that certain Forbearance Agreement dated August
11, 2010 (the “Forbearance Agreement”) and another Forbearance Agreement dated
May 25, 2011 (the “Second Forbearance Agreement”).  Capitalized terms in this
Agreement shall have the meanings set forth in the Second Forbearance
Agreement.  Payee desires to convert the Obligations on the terms and conditions
set forth in this Agreement.  The Note, Forbearance Agreement, Second
Forbearance Agreement, and all other instruments and agreements given or entered
into in connection with the Obligations are hereinafter referred to as the “Loan
Documents.”  The parties desire to enter into this Agreement to modify the Loan
Documents.


AGREEMENTS


In consideration for the mutual promises set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
expressly acknowledged, the parties agree as follows:


1. Outstanding Indebtedness.  Company and Payee agree that the total amount of
all outstanding obligations of the Company under the Loan Documents, including
all principal and accrued interest under the Note and any other amounts
whatsoever as of March 15, 2012 is $1,466,006.35 (the “Indebtedness”).  The
Indebtedness will be increased by $502.06 per day, subject to semi-annual
compounding as provided in the Loan Documents, from and after March 15, 2012
until the conversion occurs as set forth in Section 3 below.  Other than the
Indebtedness, there is no other outstanding or accrued liability, debt or
obligation of the Company under the Loan Documents.


2. Maturity Date.  Subject to the provisions of Section 3 herein, the Maturity
Date of the Note shall be extended to December 31, 2013.  Payee hereby agrees to
waive any and all claims or demands arising from or related to a default of the
Company under the Loan Documents prior to the date of this Agreement.


 
3. Conversion of Obligations.   Notwithstanding anything to the contrary in the
any of the Loan Documents, on the date (the “Conversion Date”)  the Company  has
received an aggregate of at least $5 million equity investment into the Company
from any sources after March 15, 2012 (“Qualified Financing”), the entire amount
of the Indebtedness shall be automatically be converted into equity securities
of the Company  on the Conversion Date as follows:
 
3.1 Common Stock. $470,000 of the Indebtedness (approximately one-third) (the
“Common Indebtedness”) shall be converted into unregistered restricted common
stock of the Company at the lower of (i)  the price of $1.00 per share and (ii)
the lowest price offered to any investor in the Qualified Financing.
 
 
 

--------------------------------------------------------------------------------

 


3.2 Preferred Stock. The balance of the Indebtedness after subtracting the
Common Indebtedness converted under Section 3.1 above shall be converted into
unregistered restricted Series AA preferred stock of the Company at the lower of
(i) the price of $1.00 per share (the “Original Issue Price”) and (ii) the
lowest price offered to any investor in the Qualified Financing. The Series AA
preferred stock shall in all features be the same as common stock, except for
the following features: (i) the Series AA preferred  stock shall accrue a
dividend of 12.5% per year, compounded semi-annually; (ii) the Series AA
preferred stock shall have priority in payment upon liquidation over common
stock to the extent of the Original Issue Price and all accrued but unpaid
dividends; (iii) the Series AA preferred stock shall automatically convert into
common stock at the rate of  one share of common stock for each $1 of Original
Issue Price plus accrued but unpaid dividends if the closing price on the common
stock of the Company on the OTC/BB is $5.00 per share for 20 consecutive trading
days, or if the stock is listed on NYSE or NASDAQ; (iv) the Original Issue Price
plus all accrued but unpaid dividends shall be due and payable on December 31,
2013 if the Series AA preferred stock is not converted to common stock under the
terms herein by such date; and (v) the Series AA preferred stock shall provide
that the holder may not voluntarily convert into common stock to the extent that
the holder will beneficially own in excess of 9.99% of the then issued and
outstand common stock of the Company.  Promptly after the date hereof, the
Company will designate from its authorized preferred stock the Series AA
preferred stock containing the rights and preferences set forth herein and will
make such filings as may be necessary with the Secretary of State for the State
of Nevada to create such class.  The Company will file the Certificate of
Designation attached hereto as Exhibit A.
 
3.3 Warrant to Purchase Common Stock.  For each share of common stock that Payee
has received under Section 3.1 above and for each share of Series AA preferred
stock that Payee has received under Section 3.2 above, the Company will issue to
Leon Frenkel  a warrant to purchase an additional one share of common stock at
the purchase price of $1.50 per share for a three year period commencing from
the date of issuance.  The warrants will be evidenced by the Warrant Agreement
in the form attached hereto as Exhibit B (the “Warrant”).  The Warrant will
contain a provision by which the Company may require Payee to exercise the
Warrant prior to its termination if the closing price on the common stock of the
Company on the OTC/BB is $3.00 per share for 20 consecutive trading days and if
the stock is registered under an effective Registration Statement with the
Securities and Exchange Commission.  The Warrant shall also contain a provision
under which the holder may not convert into common stock in certain instances
when such conversion would result in the holder beneficially owning in excess of
9.99% of the then issued and outstanding common stock of the Company.
 
3.4 Piggyback Registration Rights. Each time the Company decides to file a
registration statement under the Securities Act (other than on Forms S-4 or S-8)
covering the offer and sale by it or any of its security holders of any of its
securities, the Company shall give written notice thereof to all Payee.  The
Company shall include in such registration statement such shares of common stock
issuable upon conversion as set forth above, including the common stock issuable
upon conversion of the Series AA preferred stock or upon exercise of the Warrant
(the “Registerable Securities”) for which it has received written request from
Payee to register such shares within 30 days after such written notice has been
given.  If the registration statement is to cover an underwritten offering, such
Registerable Securities shall, at the option of Payee, be included in the
underwriting on the same terms and conditions as the securities otherwise being
sold through the underwriters, subject to standard underwriter cut-back
provisions.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Closings; Further Acts.  On the  Conversion Date, the Company shall issue and
deliver to Payee certificates containing the Company’s standard restrictive
legends representing the number of shares of common stock and Series AA
preferred stock issuable upon conversion under the terms set forth above and
Payee shall surrender the original Note marked “paid” and shall file a UCC
termination statement and notice with the US Patent and Trademark Office with
respect to any Collateral (collectively, the “Termination Statement”) and make
such other recordings to identify that the Obligations have been
terminated.  Payee hereby constitutes and appoints Company as Payee’s lawful
attorney-in-fact to execute and file the Termination Statement upon the
Conversion Date.  Simultaneous with the execution of this Agreement, Payee will
complete and deliver to the Company the Company’s form of Purchaser
Questionnaire and Payee’s representations therein are incorporated herein by
this reference.
 
5. Miscellaneous.  The terms of this Agreement shall supersede and replace any
inconsistent terms of the Loan Documents and such documents are amended
hereby.  As of the Conversion Date, all obligations of the Company under the
Loan Documents and shall be terminated and of no further force or effect.  Payee
represents on this date, and as of the Conversion Date, that Payee has its
rights in the Loan Documents free and clear of any claims, liens or demands, and
not granted any party any rights in, transferred, or otherwise encumbered the
Note or its interest in the Collateral.  The provisions of Sections 10-13 of the
attached Warrant are hereby incorporated by reference into this Agreement as if
fully set forth herein.


[SIGNATURES ON FOLLOWING PAGE]
 
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.
 
“COMPANY”
 
GLYECO, INC., a Nevada corporation
 


 
By: /s/ John Lorenz                                
Its: Chief Executive Officer
 
 
 
“PAYEE”


 
/s/ Leonid Frenkel                                  
IRA FBO LEOINID FRENKEL, PERSHING LLC, as Custodian
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CERTIFICATE OF DESIGNATION
 
(Attached)
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF DESIGNATION
OF
GLYECO, INC.


Pursuant to Section 78-207 of the
 
Nevada Revised Statutes
 
GLYECO, INC., a corporation organized and existing under the laws of the State
of Nevada (the “Corporation”), does hereby certify that, pursuant to the
authority conferred on its board of directors (the “Board of Directors”) by its
Articles of Incorporation (the “Articles”), and in accordance with Section
78-207 of the Nevada Revised Statutes, the Board of Directors adopted the
following resolution:
 
RESOLVED, that pursuant to the authority conferred on the Board of Directors of
this Corporation by the Articles of Incorporation of the Corporation, a series
of Preferred Stock, $0.0001 par value per share, is hereby established and
created, and that the designation and number of shares thereof and the voting
and other powers, preferences, and other rights of the shares of such series are
as follows:
 
1. Designation and Amount.  There will be a series of Preferred Stock designated
as Series AA Convertible Preferred Stock, and the number of shares constituting
such series will be 2,000,000 shares.  Such series is referred to in this
Certificate of Designation as the “Series AA Preferred Stock.”
 
2. Voting.  Except as otherwise required by law the Series AA Preferred Stock
shall be non-voting.
 
3. Conversion.
 
(a) Right to Convert.  Each share of Series AA Preferred Stock will be
convertible, at the option of the holder thereof, at any time after the date of
issuance of such share, at the office of the Corporation or any transfer agent
for the Corporation, into one share of Common Stock of the Corporation for each
one dollar ($ 1.00) of Original Issue Price plus accrued but unpaid
dividends.  Notwithstanding the foregoing, in no event shall the holder be
entitled to voluntarily convert any portion of the Series AA Preferred Stock if
the number of shares of Common Stock to be issued pursuant to such conversion,
when aggregated with all other shares of Common Stock owned by the holder at
such time, would result in the holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act, and the rules thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock
outstanding at such time; provided, however, that upon the holder providing the
Company with sixty-one (61) days notice (the “Waiver Notice”) that the holder
would like to waive the limitations in this Section 3(a) with regard to any or
all shares of Common Stock issuable upon conversion, the limitations in this
Section 3(a) shall be of no force or effect with regard to those shares of
Common Stock referenced in the Waiver Notice.
 
(b) Procedure for Conversion.  In order to convert shares of Series AA Preferred
Stock into shares of Common Stock, the holder thereof will deliver to the
principal offices of the Corporation a notice of intention to convert such
shares, together with the certificate or certificates for the shares of Series
AA Preferred Stock to be converted, duly endorsed to the Corporation or in
blank, or with stock power(s) attached.  The shares of Series AA Preferred Stock
to be converted will be deemed to have been converted one day after the day on
which the notice of intention to convert was delivered to the Corporation, and
the person or persons entitled to receive the shares of Common Stock issuable
upon such conversation will be treated for all purposes as the record holder or
holders of such Common Stock at such time.  Promptly after the date upon which
the shares of Series AA Preferred Stock will be deemed to have been converted,
the Corporation will issue and will deliver a certificate or certificates for
the number of shares of Common Stock issuable upon such conversion, together
with cash in lieu of any fraction of a share as provided below, to the person or
persons entitled to receive the same.  Payment or adjustment will be made upon
any conversion on account of any dividends accrued on the shares of Series AA
Preferred Stock surrendered for conversion.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Automatic Conversion.  The Series AA Preferred Stock will automatically
convert into Common Stock at the rate of one share of Common Stock for each
$1.00 of Original Issue Price plus accrued but unpaid dividends on the first to
occur of: (i) the closing price on the Common Stock of the Corporation on the
OTC/BB is $5.00 per share for 20 consecutive trading days; or (ii) if the Common
Stock of the Corporation is listed on NYSE or NASDAQ.
 
(d) Reservation of Shares.  The Corporation will at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, for the
purposes of effecting the conversion of the Series AA Preferred Stock, the full
number of shares of Common Stock then deliverable upon the conversion of all
Series AA Preferred Stock then outstanding.
 
(e) Fractional Shares.  In the sole and absolute discretion of the Corporation,
instead of any fraction of a share which would otherwise be issuable upon
conversion of shares of Series AA Preferred Stock, the Corporation will pay a
cash adjustment in respect of such fraction in an amount equal to the same
fraction of the market price per share of Common Stock (as reasonably determined
by the Board of Directors of the Corporation), at the close of business on the
date of conversion.
 
4. Dividends.  Subject to the rights of any series of Preferred Stock that may
from time to time come into existence, the holders of Series AA Preferred Stock
will be entitled to receive in any fiscal year, when, as, and if declared by the
Corporation’s Board of Directors, out of any assets at the time legally
available therefor, dividends in cash payable in preference and priority (both
as to timing of payment and amount).  Such dividends shall accrue a dividend of
12.5% per year, compounded semi-annually and payable on December 31, 2013, if
the Series AA Preferred Stock is not converted to Common Stock.  Such dividends
will be payable in preference to dividends paid on shares of Common Stock.
 
5. Liquidation Preference.  In the event of any Liquidation Event, the holders
of shares of the Series AA Preferred Stock and the holders of shares of the
Corporation’s Common Stock will be entitled to receive assets of the Corporation
available for distribution to its stockholders as follows:
 
(a) first, the holders of shares of the Series AA Preferred Stock will receive
all accrued but unpaid dividends (calculated as provided in Section 4 above);
 
(b) second, if assets remain in the Corporation and are available for
distribution, the holder of each share of the Series AA Preferred Stock will
receive an amount equal to the Original Issue Price (as defined below) for such
share of Series AA Preferred Stock; and
 
(c) third, if assets remain in the Corporation and are available for
distribution, the holders of shares of the Corporation’s Common Stock will be
entitled to receive, pro rata, the remaining assets of the Corporation available
for distribution in proportion to the number of total shares of capital stock of
the Corporation held by them.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Definition of Liquidation Event.  For purposes of this Section 5, a
“Liquidation Event” will mean: (i) the closing of the sale, transfer, or other
disposition of all or substantially all of the Corporation’s assets; (ii) the
consummation of a merger or consolidation of the Corporation with or into
another entity (except a merger or consolidation in which the holders of capital
stock of the Corporation immediately prior to such merger or consolidation
continue to hold at least 50.0% of the voting power of the capital stock of the
Corporation or the surviving or acquiring entity); (iii) the closing of the
transfer (whether by merger, consolidation, or otherwise), in one transaction or
a series of related transactions, to a person or group of affiliated persons
(other than an underwriter of the Corporation’s securities), of the
Corporation’s securities if, after such closing, such person or group of
affiliated persons would hold 50.0% or more of the outstanding voting stock of
the Corporation (or the surviving or acquiring entity); or (iv) a liquidation,
dissolution, or winding up of the Corporation; provided, however, that a
transaction will not constitute a Liquidation Event if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately prior to such transaction.
 
(e) Definition of Original Issue Price.  For purposes of this Certificate of
Designation, “Original Issue Price” will mean $1.00 per share.
 
6. Other Attributes.  In all other respects, the Series AA Preferred Stock will
have the same rights and preferences as the Common Stock.
 
7. Severability of Provisions.  Whenever possible, each provision hereof will be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision hereof is held to be prohibited by or invalid under applicable
law, such provision will be ineffective only the extent of such prohibition or
invalidity, without invalidating or otherwise adversely affecting the remaining
provisions hereof.  If a court of competent jurisdiction should determine that a
provision hereof would be valid or enforceable if a period of time were extended
or shortened or a particular percentage were increased or decreased, then such
court may make such change as will be necessary to render the provision in
question effective and valid under applicable law.
 
[SIGNATURE ON FOLLOWING PAGE]


 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Certificate of Designation has been executed on behalf
of the Corporation as of this 4th day of April, 2012.
 
GLYECO, INC., a Nevada corporation




By: /s/ John d’Arc Lorenz, II                                          
John d’Arc Lorenz II, Chief Executive Officer


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
WARRANT AGREEMENT
 
(Attached)
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NEITHER THIS
WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 OR REGULATION S
UNDER SUCH ACT.
 
Warrant Number: ____________
 
COMMON STOCK PURCHASE WARRANT
 
THIS CERTIFIES THAT, for value received, LEON FRENKEL, or his/her/its registered
assigns, is entitled to purchase from GlyEco, Inc., a Nevada corporation (the
“Company”), at any time or from time to time during the period specified in
Paragraph 2 hereof, fully paid and nonassessable shares of the Company’s common
stock (the “Common Stock”), at an exercise price per share equal to U.S. One
Dollar and Fifty Cents (USD $1.50) (the “Exercise Price”). The term “Warrant
Shares,” as used herein, refers to the shares of Common Stock purchasable
hereunder.
 
This Warrant is subject to the following terms, provisions, and conditions:
 
1. Manner of Exercise; Issuance of Certificates; Payment for Shares. Subject to
the provisions hereof, this Warrant may be exercised by the holder hereof
(“Warrantholder”), in whole or in part, by the surrender of this Warrant,
together with a completed exercise agreement in the form attached hereto (the
“Exercise Agreement”), to the Company during normal business hours on any
business day at the Company’s principal executive offices (or such other office
or agency of the Company as it may designate by notice to the Warrantholder),
and upon the full payment to the Company in cash, by certified or offi­cial bank
check or by wire transfer for the account of the Company of the Exercise Price
for the Warrant Shares specified in the Exercise Agreement. The Warrant Shares
so purchased shall be deemed to be issued to the Warrantholder hereof or such
holder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered, the
completed Exercise Agreement shall have been deliv­ered, and payment shall have
been made for such shares as set forth above. Certifi­cates for the Warrant
Shares so purchased, representing the aggregate number of shares specified in
the Exercise Agreement, shall be delivered to the Warrantholder within a
reasonable time, not exceeding five (5) business days, after this Warrant shall
have been so exercised. The certificates so delivered shall be in such
denominations as may be requested by the Warrantholder and shall be registered
in the name of such holder or such other name as shall be designated by such
holder. If this Warrant shall have been exercised only in part, then, unless
this Warrant has expired, the Company shall, at its expense, at the time of
delivery of such certificates, deliver to the Warrantholder a new Warrant
representing the number of shares with respect to which this Warrant shall not
then have been exercised.
 
2. Period of Exercise. This Warrant is exercisable at any time or from time to
time on or after the date on which this Warrant is issued and until 5:00 p.m.,
New York time on third anniversary of the date of issuance (the “Exercise
Period”).
 
 
 

--------------------------------------------------------------------------------

 
 
3. Certain Agreements of the Company.   The Company hereby covenants and agrees
as follows:
 
(a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
 
(b) Reservation of Shares. During the Exercise Period, the Company shall at all
times have authorized, and reserved for the purpose of issuance upon exercise of
this Warrant, a sufficient number of shares of Common Stock to provide for the
exercise of this Warrant.
 
(c) Registration of Warrant Shares. The Company shall promptly prepare and file
a Registration Statement on Form S-1 or other applicable form with the
Securities and Exchange Commission to register the Warrant Shares under the
Securities Act of 1933, as amended, in the event the Common Stock of the Company
trades at or above $3.00 per share, and shall use its best efforts to have such
registration statement or form, as the case may be, declared effective by the
Securities and Exchange Commission as soon as practicable.
 
(d) Listing. The Company shall promptly secure the listing of the shares of
Common Stock issuable upon exercise of the Warrant upon each national securities
exchange or automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance upon exercise of
this Warrant) and shall maintain, so long as any other shares of Common Stock
shall be so listed, such listing of all shares of Common Stock from time to time
issuable upon the exercise of this Warrant; and the Company shall so list on
each national securities exchange or automated quotation system, as the case may
be, and shall maintain such listing of, any other shares of capital stock of the
Company issuable upon the exercise of this Warrant if and so long as any shares
of the same class shall be listed on such national securities exchange or
automated quotation system.
 
(e) Certain Actions Prohibited. The Company will not, by amendment of its
charter or through any reorganization, transfer of assets, consolidation,
mer­ger, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the holder of this
Warrant in order to protect the exercise privilege of the holder of this Warrant
against dilu­tion or other impairment, consistent with the tenor and purpose of
this Warrant. Without limiting the general­ity of the foregoing, the Company (i)
will not increase the par value of any shares of Common Stock receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and (ii)
will take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.
 
(f) Successors and Assigns. This Warrant will be binding upon any entity
succeeding to the Company by merger, consolidation, or acquisition of all or
sub­stantially all the Company’s assets.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Forced Exercise.  The Warrantholder hereby understands and covenants that in
the event the Common Stock of the Company is trading at an average of at least
$3.00 per share for a period of not less than 20 consecutive trading days and
have been registered under an effective Registration Statement with the
Securities and Exchange Commission, the Warrantholder shall be required to fully
exercise this Warrant within ten (10) business days following the 20th trading
day. The Warrantholder shall furnish the Company with a completed and fully
executed Form of Exercise Agreement attached to this Warrant and remit the funds
pursuant to the Form of Exercise Agreement and the terms of this Warrant.
 
5. Redemption.  The Company shall have the right to redeem the unexercised
portion of this Warrant for $0.01 per Warrant Share in the event the Common
Stock of the Company is trading at an average of at least $3.00 per share for a
period of not less than 20 consecutive trading days.  In the event the Company
elects to redeem this Warrant pursuant to this Paragraph 5, the Company shall
promptly notify the holder of this Warrant in writing, and such writing shall be
personally delivered, or shall be sent by certified or registered mail or by
recognized overnight mail courier, postage prepaid and addressed, to such holder
at the address shown for such holder on the books of the Company, or at such
other address as shall have been furnished to the Company by notice from such
holder.
 
6. Tax Issues. The issuance of certificates for Warrant Shares upon the exercise
of this Warrant shall be made without charge to the holder of this Warrant or
such shares for any issuance tax or other costs in respect thereof, provided
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any certificate
in a name other than the holder of this Warrant.
 
7. No Rights or Liabilities as a Shareholder. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a shareholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the holder hereof to purchase Warrant Shares, and no mere enumeration herein of
the rights or privileges of the holder hereof, shall give rise to any liability
of such holder for the Exercise Price or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.
 
8. Adjustments in Exercise Price/Number of Shares.
 
(a)           Subdivision of or Combination of Common Stock.  If the Company at
any time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable upon the exercise of this Warrant into a greater number of shares,
then, after the date of record for effecting such subdivision, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced. If the Company at any time combines (by any reverse stock split,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock acquirable hereunder into a smaller number of shares, then, after
the date of record for effecting such combination, the Exercise Price in effect
immediately prior to such subdivision will be proportionately increased.
 
(b)           Adjustment of Number of Shares.  Upon each adjustment of the
Exercise Price pursuant to the provision above, the number of shares of Common
Stock issuable upon exercise of this Warrant shall be adjusted by multiplying a
number equal to the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock issuable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.
 
(c)           Minimum Adjustment of Exercise Price. No adjustment of the
Exercise Price shall be made in an amount of less than 1% of the Exercise Price
in effect at the time such adjustment is otherwise required to be made, but any
such lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of such
Exercise Price.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Transfer, Exchange, and Replacement of Warrant.
 
(a)           Restriction on Transfer. This Warrant and the rights granted to
the holder hereof are transferable, in whole or in part, upon surrender of this
Warrant, together with a properly executed assignment in the form attached
hereto, at the office or agency of the Company referred to in Paragraph 10
below, pro­vided, however, that any transfer or assignment shall be subject to
the conditions set forth herein. Until due presentment for registration of
transfer on the books of the Company, the Company may treat the registered
holder hereof as the owner and holder hereof for all purposes, and the Company
shall not be affected by any notice to the con­trary.
 
(b)           Warrant Exchangeable for Different Denomina­tions. This Warrant is
exchange­able, upon the surrender hereof by the holder hereof at the office or
agency of the Company referred to in Paragraph 10 below, for new Warrants of
like tenor representing in the aggregate the right to purchase the number of
shares of Common Stock which may be purchased hereunder, each of such new
Warrants to represent the right to purchase such number of shares as shall be
designated by the holder hereof at the time of such surrender.
 
(c)           Replacement of Warrant. Upon receipt of evi­dence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruc­tion, upon
delivery of an indemnity agreement reason­ably satisfactory in form and amount
to the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
(d)           Cancellation. Upon the surrender of this Warrant in connection
with any trans­fer, exchange, or replacement as provided in this Paragraph 9,
this Warrant shall be promptly canceled by the Company.
 
(e)           Register. The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
 
(f)           Exercise or Transfer Without Registration. If, at the time of the
surrender of this Warrant in connection with any exercise, transfer, or exchange
of this Warrant, this Warrant (or, in the case of any exercise, the Warrant
Shares issuable hereunder), shall not be registered under the Securities Act of
1933, as amended (the “Securities Act”) and under applicable state securities or
blue sky laws, the Company may require, as a condition of allowing such
exercise, transfer, or exchange, (i) that the holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of
counsel, which opinion and counsel are acceptable to the Company, to the effect
that such exercise, transfer, or exchange may be made without registration under
the Securities Act and under applicable state securities or blue sky laws, (ii)
that the holder or transferee execute and deliver to the Company an investment
letter in form and substance acceptable to the Company and (iii) that the
transferee be an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act; provided that no such opinion, letter or status as an
“accredited investor” shall be required in connection with a transfer pursuant
to Rule 144 under the Securities Act. The first holder of this Warrant, by
taking and holding the same, represents to the Company that such holder is
acquiring this Warrant for investment and not with a view to the distribution
thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Notices.  All notices, requests, and other communications required or
permitted to be given or delivered hereunder to the holder of this Warrant shall
be in writing, and shall be personally delivered, or shall be sent by certified
or registered mail or by recognized overnight mail courier, postage prepaid and
addressed, to such holder at the address shown for such holder on the books of
the Company, or at such other address as shall have been furnished to the
Company by notice from such holder. All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Company shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to the office of the Company c/o Mr. John d'Arc Lorenz
II, 4802 East Ray Road, Suite 23-#196, Phoenix, Arizona 85044, or at such other
address as shall have been furnished to the holder of this Warrant by notice
from the Company. Any such notice, request, or other communication may be sent
by facsimile, but shall in such case be subsequently confirmed by a writing
personally delivered or sent by certified or registered mail or by recognized
overnight mail courier as provided above. All notices, requests, and other
communications shall be deemed to have been given either at the time of the
receipt thereof by the person entitled to re­ceive such notice at the address of
such person for purposes of this Paragraph 10, or, if mailed by registered or
certified mail or with a recognized overnight mail courier upon deposit with the
United States Post Office or such overnight mail courier, if postage is prepaid
and the mailing is properly addressed, as the case may be.
 
11. Beneficial Ownership Restrictions.  Subject to the Company’s rights above,
in no event shall the Warrant holder be entitled to exercise any portion of this
Warrant if the number of shares of Common Stock to be issued pursuant to such
conversion or exercise, when aggregated with all other shares of Common Stock
owned by the Holder at such time, would result in the Warrantholder beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act, and
the rules therunder) in excess of 9.99% of the then issued and outstanding
shares of Common Stock outstanding at such time; provided, however, that upon
the Warrantholder providing the Company with sixty-one (61) days notice (the
“Waiver Notice”) that the Warrantholder would like to waive this Section 11 with
regard to any or all shares of Common Stock issuable upon conversion or exercise
of this Warrant, this Section 11 shall be of no force or effect with regard to
those shares of Common Stock referenced in the Waiver Notice.
 
12. Governing Law.   THIS WARRANT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN ARIZONA
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS WARRANT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS WARRANT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
 
 
 

--------------------------------------------------------------------------------

 
 
13. Miscellaneous.
 
(a)             Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the holder hereof.
 
(b)             Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are in­serted for purposes of reference only, and
shall not affect the meaning or construction of any of the provisions hereof.
 
(c)             Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Warrant will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Warrant, that the
holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Warrant and
to enforce specifically the terms and provisions thereof, without the necessity
of showing economic loss and without any bond or other security being required.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.
 
GLYECO, INC., a Nevada corporation
 




By:                                                                          
Name:  John D. Lorenz
Title:  Chief Executive Officer and President


 
Dated as of March ___, 2012
 
Warrant Holder Name:
IRA FBO LEOINID FRENKEL, PERSHING LLC
 
Number of Warrant Shares:
 
 
Exercise Price:
$1.50
 

 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF EXERCISE AGREEMENT
 


Dated: ________ __, 20__


To:           ______________________


The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________ shares of Common Stock covered by such
Warrant, and makes pay­ment herewith in full therefor at the price per share
provided by such Warrant in cash or by certified or official bank check in the
amount of $_________. Please issue a certificate or certifi­cates for such
shares of Common Stock in the name of and pay any cash for any fractional share
to:
 
 

     Name:                      Signature:      Address:                 Note: 
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.

 





and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any frac­tion of a share paid in cash.
 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:
 
 

Name of Assignee   Address No of Shares

 
 
                                                                                                                    

 
, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to trans­fer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.
 
Dated:           ________ __, 20__
 

In the presence of:             
Name:
               
Signature:
    Title of Signing Officer or Agent (if any):         
Address:
               
Note:
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.

 

 